DETAILED ACTION
Amendment submitted July 1, 2019 has been considered by examiner. Claims 1-3, 7-10, 14-17 and 20 are pending. 


ALLOWANCE
Claims 1-3, 7-10, 14-17 and 20 are allowed over the prior art made of record.
The relevant prior art of record does not disclose, teach or suggest the claimed invention (in combination with all other features in the claims) with respect to Independent Claims 1, 8 and 15:
“recalculating filter factors for local predicates based on tuples accessed, determining a cost to complete the query with the nested loop join access plan using the recalculated filter factors, selecting a new access plan based on using the recalculated filter factors… wherein: the determining the cost to complete the query with the nested loop join access plan comprises: multiplying a total number of records of the most outer table by the recalculated filter factors to obtain a total number of records of the most outer table that satisfy the local predicates, dividing the threshold value by the total number of records of the most outer loop table that satisfy the local predicates to obtain a percentage, p. of the total number of records of the most outer loop table that satisfy the local predicates and have been processed, and multiplying a cost of executing the nested loop join access plan by (1-p) to produce the cost to complete the query with the nested loop join access plan.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Das et al (US Patent Application Publication 2016/0350375)
Albrecht et al (US Patent Application Publication 2012/0191698)



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX GOFMAN/Primary Examiner, Art Unit 2163